Citation Nr: 1027494	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-29 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bladder cancer.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to March 1953.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on appeal.  
		
In June 2009 the Board remanded the matter for additional 
development.  In the course of complying with the Board's remand 
directives, it was discovered that the Board's remand was based 
on misinformation contained within the claims file.  The Board 
regrets this error.  A thorough review of the file reveals that 
no additional development is necessary to adjudicate the claims 
and the matter is ready for appellate disposition.

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only posttraumatic stress 
disorder.  However, the Court of Appeals for Veterans Claims has 
recently held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As such, the claim on appeal has been 
recharacterized to include any psychiatric disorder.

Finally, the Board notes that in September 2009 the Veteran 
submitted a letter expressing his general disagreement with the 
Board's June 2009 decision and requesting that the decision be 
"invalidated."  The Board refers the Veteran to the notice 
describing his appellate rights attached to the end of the June 
decision.  While the Veteran's September 2009 letter cannot 
suffice as a proper appeal, several appellate options remain 
available and the Veteran is free to exercise them at his 
choosing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of any 
psychiatric disorder.
2.  The Veteran's bladder cancer was not manifested in service, 
is not shown to be causally or etiologically related to active 
service, and is not shown to have manifested to a degree of 10 
percent or more within one year from the date of separation from 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
condition, to include PTSD, have not been met.  38 U.S.C.A. 
§§ 1131, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for service connection for bladder cancer have 
not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.

In addition, the Board notes that certain chronic diseases, 
including psychoses and calculi of the bladder, may be presumed 
to have been incurred in or aggravated during service if 
manifested to a compensable degree (10 percent) within one year 
of separation from active military service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  
However, there is no documentation of any psychiatric or 
genitourinary symptoms in the claims file from within one year of 
the Veteran's service separation.  As such, the presumption for 
service connection for chronic diseases does not apply.  

In addition, service connection may be awarded for a "chronic" 
condition when (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307, and the Veteran presently has the same 
condition); or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Here however, the 
Veteran does not contend that he has suffered from the same 
psychiatric disorder or bladder cancer since service, nor does 
the evidence suggest such a possibility.  His service treatment 
records are silent for any psychiatric or genitourinary problems.  
No "chronic" disease was present in service and none of the 
medical evidence relates anything in the Veteran's service 
treatment records to his present condition.  Further, the 
earliest medical evidence of record relating to either condition 
is dated from 1991, over forty years from the Veteran's 
discharge.  This does not support a continuity of symptomatology.  
As such, no further discussion of this theory of service 
connection is required.  

Psychiatric Disorder
As noted above, medical evidence of a current disability is 
required for the establishment of all service connection claims.  
Similarly, the establishment of service connection for PTSD 
specifically requires:  (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  A "clear" diagnosis of PTSD is no 
longer required.  Rather, a diagnosis of PTSD must be established 
in accordance with 38 C.F.R. § 4.125(a), which simply mandates 
that, for VA purposes, all mental disorder diagnoses must conform 
to the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the mental 
health profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

Here, a thorough review of the medical record reveals no current 
diagnosis of any psychiatric disorder, including PTSD.  The 
medical record is completely devoid of any psychiatric 
complaints, treatment, or diagnoses.  As such, the Board cannot 
find the Veteran meets the first requirement of service 
connection for any psychiatric disorder.  Where the medical 
evidence establishes that a Veteran does not currently have a 
disorder for which service connection is sought, service 
connection for that disorder is not authorized under the statues 
governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Further discussion of the Veteran's stressors and a 
nexus to service is not warranted and the Veteran's claim must be 
denied.

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that he has a psychiatric 
disorder that is related to service.  The Veteran, as a lay 
person untrained in the field of medicine, is not competent to 
offer an opinion on this matter. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

The Board additionally notes that no VA medical examination has 
been conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which does not reflect the existence of a current diagnosis of a 
psychiatric condition, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service medical 
records provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met in 
this case as there were no psychiatric complaints in service and 
there is no current diagnosis of a psychiatric disorder.

The Board has further considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the holding 
in Charles was clearly predicated on the existence of evidence of 
both in-service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or obtainment of 
a medical opinion under the circumstances here presented would be 
a useless act.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also, 38 
U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2009).

For all of these reasons, the Veteran's claims for service 
connection for a psychiatric disorder, including PTSD, is denied.

Bladder Cancer
With regard to the Veteran's claim for bladder cancer, the first 
element of service connection is met as a November 2004 VA 
examination report diagnoses the Veteran with cancer of the 
bladder, status post chemotherapy.  However, the Veteran's 
service treatment records are silent for documentation of this 
condition.  The records reveal no complaints or treatment related 
to the Veteran's genitourinary system, and both his entrance and 
separation examinations were normal in this regard.  In addition, 
there are no nexus opinions of record linking the Veteran's 
bladder cancer to service.  While the Veteran has contended 
throughout the course of this appeal that his exposure to 
chlorine gas in service caused his bladder cancer, there is no 
documentation of chlorine gas exposure in his service or 
personnel records, nor has any medical professional documented 
this correlation.  Further, in the context of the Veteran's 
contention that chlorine gas exposure also caused his prostate 
cancer, a September 2005 VA examiner noted that exposure to 
chlorine gas is lethal.  Had the Veteran actually been exposed to 
chlorine gas, it might have caused his death in service, but it 
apparently did not cause cancer in service.  For all of these 
reasons, service connection is not warranted.  
	
The Board notes that the Veteran submitted a newspaper article 
that correlates working overnight with the development of cancer, 
as well as a medical internet article providing a general 
overview of bladder cancer.  The Court has held that such a 
medical article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion. Sack v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here however, the 
submitted information does not speak to the specifics of this 
case.  Neither article is accompanied by any medical opinion 
linking the Veteran's service to his bladder cancer.  Both 
articles indicate that there are many causes of cancer and as 
noted above, the case fails for lack of a nexus opinion by 
someone competent to render such an opinion.  For these reasons, 
the Board finds the articles are of low probative value.

In reaching this decision the Board considered the Veteran's 
contention that his bladder cancer is related to service.  
However, the Veteran, as a lay person untrained in the field of 
medicine is not competent to offer an opinion in this regard. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board further 
finds that although a VA examination for this condition has not 
been conducted, one is not warranted under the standards of 
McLendon, as set forth above.  In the absence of corroborating 
evidence establishing in-service incurrence, a current 
examination could do no more than speculate that the Veteran's 
currently diagnosed bladder cancer residuals are related to 
service based on the Veteran's unsubstantiated account of service 
events.  For all of these reasons service connection is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  A letter from the RO dated in August 2006 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an explanation 
of what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  The letter also 
provided the appellant with information concerning the evaluation 
and effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has no outstanding duty to inform the 
Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has been afforded the opportunity for a personal hearing.  The 
Board does not have notice of any additional relevant evidence 
which is available but has not been obtained.  As previously 
discussed, a VA medical opinion has been deemed unnecessary in 
this case.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  


ORDER

Service connection for a psychiatric disorder, to include 
posttraumatic stress disorder, is denied.

Service connection for bladder cancer is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


